Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000685
                                                       09-SEP-2014
                                                       10:00 AM


                           SCWC-12-0000685



           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,



                                 vs.



                       NATUITASINA CYRIL TUIA,

                   Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS


                  (CAAP-12-0000685; 1DTA-12-01552)



         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI


(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Pollack, JJ.)
 


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on August 4, 2014, is hereby accepted.


           IT IS FURTHER ORDERED, that no oral argument will be


heard in this case.   Any party may, within ten days and pursuant


to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument. 

           DATED: Honolulu, Hawai'i, September 9, 2014.


Jonathan Burge                      /s/ Mark E. Recktenwald

for petitioner


                                    /s/ Paula A. Nakayama



                                    /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack



                                    /s/ Michael D. Wilson